Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This office action is responsive to the application filed on 12/25/2018. Claims 1-20 are currently pending.
Election/Restrictions
	Restriction to one of the following inventions is required under 35 U.S.C. 121.
 
	Claims 1-13 (Invention I) are drawn to a structural organization of an automatic system and its placement in boreholes drilled in the side of a tunnel; 
	The claims are classified in CPC classification codes: G01V1/16, E21F17/00, H04Q9/00 and E21D9/003 (focusing on arrangements or adaptations of receiving elements of an automatic system, methods or devices for use in mines or tunnels, arrangements in tele-control or telemetry systems, and arrangement of measuring or indicating devices for use during driving of tunnels).

	Claims 14-20 (Invention II) are drawn to an operational steps of using an automatic system for the determination of blast moment at the tunnel face; 
	The claims are classified in CPC classification codes: G01V1/42, G01V1/50, G01V1/306, G01V3/30, G01V1/364, G01V1/303, G01V1/288 and E21B47/12 (focusing on using generators in one well and receivers elsewhere, analyzing data specially 
	
	The inventions are distinct, each from the other because of the following reasons:
	
	Inventions I and II are related as combination and subcombination. Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP §806.05(c)). 	In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the acquisition in the combination, i.e. Invention Group I, does not require specific use of exploding explosives and further processing and analysis on the data acquired from the explosion. The subcombination, i.e. Invention Group II, has separate utility such as data acquisition using explosives and the determination of blast moment through data processing and analysis on the acquired data.
	The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in 
all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply. For example, the inventions require a different field of search (e.g., searching different classes/ subclasses or electronic resources, or employing different search strategies or search queries) for the circuit design in the electrical distribution box in Invention I as opposed to the Invention II and/or for the management of appliance energy consumption in the Invention II and absent from the Invention I, and there would be a serious search and/or examination burden if restriction were not required.
	Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.	
	The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
	Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Contact Information



	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DOUGLAS KAY/Examiner, Art Unit 2865